Citation Nr: 1444831	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08-39 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to November 1979 and from December 1988 to October 1994.  Additionally, there is evidence in the service treatment records (STRs) and his second Form DD-214 that he had active duty service from February 1982 to December 1988, although this service has not been verified.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in pertinent part, continued a 40 percent disability rating assigned to the service-connected DDD of L5-S1.  The Veteran appealed this rating action to the Board.  

In September 2009, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the claims file.  

In May 2010 and May 2012, the Board remanded the increased evaluation claim on appeal to the RO for additional development; specifically, in 2010, to have VA examine the Veteran to determine the current severity of his service-connected low back disorder.  The requested exam was performed in September 2010.  In May 2012, the Board requested that a VA neurological examination be conducted to determine the manifestations that are secondary to the service-connected DDD of L5-S1.  That exam was conducted in June 2012.  

Subsequently, in a November 2012 rating action, service connection was established for radiculopathy of the right and left lower extremities as secondary to DDD of L5-S1.  The left lower extremity was assigned a 10 percent rating, effective May 24, 2012.  The right lower extremity was assigned a 10 percent rating, effective September 23, 2010.  As the Veteran has not disagreed with the initial ratings assigned or the effective dates, these claims are no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

For the entire appeal period, the service-connected low back disability has been manifested by severe limitation of motion with pain but not ankylosis; however, incapacitating episodes having a total duration of at least 6 weeks during a 12 month period is indicated for the appeal period.  


CONCLUSION OF LAW

For the entire time period on appeal, the criteria for 60 percent for DDD of L5-S1 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include correspondence in April 2007, May 2008, May 2010, August 2010, and September 2010) specifically notified him of the substance of the VCAA, including what the evidence must show for an increased rating and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his STRs, VA medical treatment records, private post-service medical treatment records, VA examination reports, to include a February 2014 exam report, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant was afforded the opportunity to testify before a Veterans Law Judge (VLJ) in September 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the decision review officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to an increased rating.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Disability Rating Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002 & Supp. 2013).  Separate DCs identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013); Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2013).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Painful motion is considered limited motion at the point that pain actually sets in.  
See VAOPGCPREC 9-1998.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.  

Pursuant to the rating criteria for the spine, the service-connected low back disability has been rated 40 percent disabling under previous DC 5292.  
See 38 C.F.R. § 4.71a (prior to September 2003).  The Board notes that revised provisions for evaluating the spine were enacted on September 26, 2003 and these provisions are only applicable to claims received on or after that date.  Since the Veteran filed an increased rating claim for the service-connected low back disability in November 2006, these revisions apply to the present case and the claim will be considered under the amended criteria effective as of the date of claim.  

Regarding claims filed after September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, DCs 5235 to 5243.  The rating criteria, in pertinent part, provide a 40 percent rating where forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present.  Id.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease).  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  
38 C.F.R. § 4.71a, Note (2) (2013).  The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

The claims for Intervertebral Disc Syndrome rated under DC 5243 are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  38 C.F.R. § 4.71a, Note (6) (2013).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provide a 40 percent rating when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2013).  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Analysis

Initially, it is noted that a separate evaluation(s) may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate DC.  See 38 C.F.R. § 4.71a, DCs 
5235-5243, Note (1) (2013).  As already pointed out in the "Introduction" portion of this decision, separate 10 percent evaluations have already been granted for bilateral lower extremity neurological abnormalities.  Therefore, discussion of entitlement to separate evaluations for secondary neurological conditions as secondary to the service-connected DDD of L5-S1 is not necessary in this case.  

The Veteran contends that an increased rating in excess of 40 percent is warranted for his service-connected low back disability due to more severe pain, limited motion, and shooting pain down the bilateral lower extremities during the appeal period.  He specifically points to the records submitted showing how much work he has missed as providing evidence of incapacitating episodes due to his low back disorder warranting an increased rating.  

The evidence of record includes private and VA records which reflect ongoing treatment for the Veteran's low back condition.  His treatment included massages at a private facility and the taking of medications for his complaints.  

When examined by VA in 2007, there were no paravertebral spasms.  Forward flexion was difficult to achieve and was to 80 degrees of flexion with pain.  Lateral flexion was restricted to 20 degrees bilaterally with pain.  Rotation was restricted to 15 degrees bilaterally with pain.  In 2010, it was noted that he was a mail handler.  ROM testing showed forward flexion to 70 degrees, with extension to 25 degrees.  The Veteran had minus 10 degrees of bilateral lateral bending, and minus 30 degrees of bilateral rotation.  All of these movements involved pain.  There were no spasms.  In 2012, his forward flexion was to 70 degrees with pain.  Bilateral lateral flexion and bilateral rotation were to 20 degrees with pain.  As to how his symptoms affected his work, he said that he was unable to lift heavy objects but could drive a car.  He still missed work due to his low back pain.  Clearly, while significant limitation of the lumbar spine is noted, unfavorable ankylosis of the entire spine is not indicated at any time.  The Board also notes that the most recent VA examination in February 2014 was a cervical spine examination to evaluate his service-connected neck disorder and did not include specific findings regarding the lumbar spine.  

Also of record are documents showing the hours missed by the Veteran from his work.  These records include notation that his absences, at least in part, resulted from other conditions to include a hurt knee, hernia repair, and flu/pneumonia.  Thus, the Board finds them of little probative value.  

However, it is noted that there are numerous records and statements of record as provided by the Veteran's private physician, R.H.P., M.D.  These records show that the doctor has treated the Veteran at least since 2007 for his back condition.  In his most recent submission, a statement dated in November 2012, the doctor noted that he had treated the Veteran since 2004, although he had no records available prior to 2007.  He listed the many dates that he had treated the Veteran since 2007 for his low back condition.  He stated that the Veteran did have incapacitating episodes with total duration of more than six weeks in "each of the twelve month periods during 2004 up to and including 2012.  These resulted in acute signs and symptoms with pain treated by rest and other modalities."  

As already noted, under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2013), the rating criteria, in pertinent part, provide for an increased rating of 50 percent rating where unfavorable ankylosis of the entire thoracolumbar spine is present.  Clearly, as reflected below, such ankylosis is not shown in the evidence of record.  

After a careful review of the record and with consideration of reasonable doubt in the Veteran's favor, however, the Board concludes that an increased evaluation of 60 percent is warranted for the entire period on appeal pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
38 C.F.R. § 4.71a (2013).  The Board finds that the private physician's 2014 statement is competent to establish incapacitating episodes such that a 60 percent rating is warranted for incapacitating episodes pursuant to appropriate rating criteria.  This is the maximum rating under this DC.  

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The discussion above reflects that the symptoms of the Veteran's lower back disorder are fully contemplated by the applicable rating criteria.  The Board considered the criteria of multiple DCs and found an applicable DC that allowed for an increased rating.  The Veteran's symptoms provided the basis for the increased 60 percent rating that was granted in the Board's decision.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular evaluation for DDD of L5-S1 is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).  


ORDER

For the entire period on appeal, a 60 percent rating is granted for DDD of L5-S1, subject to regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


